FILED
                             NOT FOR PUBLICATION                            JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD DE JESUS PAULINO,                         No. 08-73709

               Petitioner,                       Agency No. A073-800-517

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Ronald De Jesus Paulino, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under

8 U.S.C. § 1252. We review de novo constitutional claims, Khan v. Holder, 584


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 773, 776 (9th Cir. 2009), and we review for abuse of discretion the denial of a

motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

We deny the petition for review.

      This case was last before this court in 2007, when we granted the

government’s motion to remand for the BIA to address Paulino’s contention that

the BIA improperly considered extra-record evidence, submitted by the

government, in its March 7, 2003, order. Paulino then requested that the BIA

remand to the IJ. In its July 29, 2008, order, the BIA determined that remand was

not warranted because the extra-record evidence had added “nothing materially

new” and the BIA had not considered the extra-record evidence.

      Contrary to Paulino’s contention, the BIA’s March 7, 2003, order did not

violate his due process rights. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000) (in order to prevail on a due process claim, alien must demonstrate that the

challenged proceeding was so fundamentally unfair that the alien was prevented

from reasonably presenting his case). Accordingly, the BIA did not abuse its

discretion in denying Paulino’s motion for remand. See Movsisian, 395 F.3d at

1098 (“The BIA abuses its discretion when it acts arbitrarily, irrationally, or

contrary to the law.”).

      PETITION FOR REVIEW DENIED.


                                           2                                      08-73709